Title: To Benjamin Franklin from the Comte de Mercy-Argenteau, 28 September 1784
From: Mercy-Argenteau, Florimond-Claude-Charles, comte de
To: Franklin, Benjamin


				
					Monsieur!
					à Paris le 28. Septembre 1784—
				
				Sur la proposition des Etats unis d’Amérique que j’ai fait parvenir à ma Cour relativement à des arrangemens de commerce à prendre entre les deux Dominations respectives, je viens, Monsieur, de recevoir l’ordre, d’avoir l’honneur de Vous prévenir que Sa Majté. l’Empereur a agréé la dite proposition, et qu’Elle enjoint au Gouvernement général des Païs-Bas de s’occuper des moïens d’y donner suite.
				Lorsque les détails qui ont rapport à cet objet, me seront parvenus, je m’empresserai à Vous les communiquer, et je saisis

cette occasion de Vous renouveller les assurances du très parfait attachement avec lequel j’ai l’honneur d’être Monsieur Votre tres humble et tres obeissant Serviteur
				
					
						Mercÿ argenteau
					
					à Monsieur Franklin, Ministre plenipotentiare des Etats unisd’Amérique.
				
			 
				Notation: Paris Sept. 28. 1784 from Count Mercy-argenteau. Ambr of the Emperor &c
			